DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 14 is amended.  Claims 14-27 are pending and under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Allyn B. Elliott on 11/03/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 

Applicant’s amendment and arguments have been fully considered, but are not sufficient to overcome the rejection.  
Specifically, Applicant amended claim 14 by replacing M2 with at least 97% by weight of nickel with at least 99% by weight of nickel for the fluorination reaction in the gas-phrase reaction.   

 The amendment would not overcome the previous 103(a) rejection.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  For the instant case, the “294 patent teaches the catalytic fluorination reaction is carried out in gas-phrase (see Title of the `294 patent).  In terms of Applicant’s argument that the secondary reference the `487 publication includes a statement that the composition has “at least 3.5% by weight aluminum”, and any modification to reduce the amount of aluminum in the material of the ‘487 publication to less than 3.5 wt% would improperly render the material unsatisfactory for its intended purpose. Moreover, the proposed modification would change the principle of operation of the ’487 publication.  However, the ‘487 publication also teaches alloys containing 90 to 96.5% by weight of nickel is particularly preferred.  see claims 12, and 16-19. In addition, the `487 publication teaches investigating of corrosion of coated sample with various sandwich structure for protecting the reactor surface from corrosion, see Examples 1-2, [0018-0027].   More importantly, according to Special Metals catalog (2000), “High-performance Alloys for Resistance to Aqueous Corrosion”, Nickel 201 alloy containing Ni 99.6 wt% and C 0.02 wt% max. (Table 1, p.8) has excellent corrosion-resistance to aqueous hydrofluoric acid (HF) and resistant to chloride cracking (p.10-11).  
In response to Applicant’s argument that the reference American Special Metals (2000) "High-performance Alloys for Resistance to Aqueous Corrosion," relates to resistance to aqueous corrosion, the claimed process is a gas phase process that does not involve water or steam, it should be pointed out that the reference American Special Metals (2000) discloses
Nickel 201 alloy with low carbon controlled to prevent intergranular embrittlement at above 600 °F (315 °C), used for chemical and process plants.   All alloys including Nickel 201 are resistant to chloride cracking, which is the reaction carried out involving chloride compounds of instant claim 27.   Therefore, Nickel 201 alloy is used for a reactor for gas-phrase reaction (i.e. above 600 °F) with low carbon controlled to prevent intergranular embrittlement.  Furthermore, all the four cited references relate to protecting the reactor surface from fluorinating agent (e.g. HF) corrosion mechanism. Therefore, the difference of Ni of 96.5wt% of the “487 publication over claimed Ni of at least 99 wt% of Applicant’s claim 14 is taught and suggested by Special Metals catalog (2000).  Furthermore, it has been established by the Court that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see MPEP§2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions’.   Therefore, the rejection would also apply to the amended claims with the reactor having a material M2 having at least 99% by weight of nickel and carried out in a gas-phase.  The rejection is maintained.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-27 are rejected under 35 U.S.C. 103 (a) as unpatentable over U.S. Patent No. 10,577,294 (“the `294 patent”), in view of US2005/0019487 (“the `487 publication”), US2009/0240090 (“the `090 publication”), Nickel 201® alloys, American Special Metals product catalog (year 2000 copyright).

Amended claim 14 is drawn to a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of contacting a gas-phase hydrocarbon compound and a catalytic composition in the presence of a gas-phrase fluorinating agent, wherein the catalytic composition comprises a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein the material M1 comprises iron and an inner layer made of a material M2, said base layer and said inner layer being laid against each other, wherein the material M2 comprises at least 99% by weight of nickel on the basis of the total weight of the material M2.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `294 patent discloses a process for the fluorination of a chlorinated C3 alkane or alkene compound in a gas-phrase having at least one chlorine atom into a fluorinated C3 alkane or alkene compound having at least one fluorine atom comprising: (a) contacting, in a reactor, the chlorinated compound with hydrogen fluoride in gas phase in the presence of a fluorination catalyst to produce a fluorinated compound, (b) regenerating the fluorination catalyst used in step a), wherein regenerating the fluorination catalyst comprises: (c) treating said fluorination catalyst with an oxidizing agent-containing gas flow to form an oxidized fluorination catalyst, and (d) treating the oxidized fluorination catalyst obtained in step (c) with a gaseous mixture comprising a reducing agent, an inert gas and HF, wherein the reducing agent is selected from the group consisting of hydrogen, carbon monoxide, nitrogen monoxide, formaldehyde, C1-C6 alkanes and C10 hydrohalocarbons; and (e) reusing the catalyst regenerated in step b) in step a), wherein the specific chlorinated compounds are disclosed in claim 9, and the specific fluorination catalyst is a chromium-based catalyst of chromium oxyfluoride, chromium oxides, chromium halides or mixtures thereof, see claim 10.  The specific hydrocarbon compounds such as HFCO-1233xf, HCC-240db, HFCO-1233zd, HCO-1230xf, etc. listed in Applicants’ claim 27 are also disclosed in the `294 patent, see Col. 1, Ln.45 through Col. 2, Ln. 51. The `294 patent teaches the reactor made of INCONEL®600.    INCONEL®600 is a standard engineering material for applications which require resistance to corrosion and heat, which is a composition contains 76 wt% Ni, 15% wt% Cr, and 8 wt% Fe, according to American Special Metals product catalog (year 2000 copyright).

The `487 publication discloses a method of producing corrosion-resistant apparatus, and apparatus produced thereof for producing a fluorinated compound from alloys which are resistant to chemically aggressive media, such as media which contain hydrogen fluoride or which release hydrogen fluoride (see Abstract).   The  corrosion resistant apparatus for containing, handling or conveying a corrosive medium having surfaces which contact said corrosive medium, wherein said surfaces are made from or coated with an alloy comprising alloy comprises 3.5 to 10% by weight of aluminum and of 90 to 96.5% by weight of nickel, see claims 12, and 16-19. In addition, the `487 publication teaches investigating of corrosion of coated sample with various sandwich structure for protecting the reactor surface from corrosion, see Examples 1-2, [0018-0027]. 

The `090 publication discloses a process for preparing 2,3,3,3-tetrafluoroprop-1-ene comprising: a) providing a starting composition comprising at least one compound having a structure selected from Formula I CX2=CCl-CH2X, II CX3-CCl=CH2, and III CX3-CHCl-CH2X. wherein X is independently selected from F, Cl, Br, and I, provided that at least one X is not fluorine; b) contacting said starting composition with a first fluorinating agent to produce a first intermediate composition comprising 2-chloro-3,3,3-trifluoropropene and a first chlorine-containing byproduct; c) contacting said first intermediate composition with a second fluorinating agent to produce a second intermediate composition comprising 2-chloro-1,1,1,2-tetrafluoropropane; and d) dehydrochlorinating at least a portion of said 2-chloro-1,1,1,2-tetrafluoropropane to produce a reaction product comprising 2,3,3,3-tetrafluoroprop-1-ene and a second chlorine-containing byproduct, see claim 1.  The `090 publication teaches the reaction is conducted in a reactor suitable for a vapor phrase fluorination reaction, wherein the materials made for the reactor are resistant to the corrosive effects of hydrogen fluoride and catalyst, wherein the materials are Hastalloyl, Inconel, Monel, and the catalyst include chromium oxide, see [0024] and Example 2 [0051].  

American Special Metals (2000) “High-performance Alloys for Resistance to Aqueous Corrosion” discloses that Nickel 201 containing Ni 99.6 wt% (Table 1, p.8) have excellent corrosion-resistance to aqueous hydrofluoric acid (HF) and resistant to chloride cracking (p.10-11) available as products. American Special Metals (2000) discloses Nickel 201 alloy with low carbon controlled prevents intergranular embrittlement at above 600 °F (315 °C), used for chemical and process plants, which suggests Nickel 201 alloy is a material for gas-phrase reaction.  American Special Metals (2000) is a product catalog published in 2000 copyright, see p.2 of the catalog.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the `294 patent and present claim 14 is that the prior art does not teaches the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, said base layer and said inner layer being laid against each other, wherein the material M1 comprises iron, the material M2 comprises at least 99% by weight of nickel on the basis of the total weight of the material M2.  Instead, the `294 patent teaches the reactor made of INCONEL®600.    INCONEL®600 is a standard engineering material for applications which require resistance to corrosion and heat, which is a composition contains 76 wt% Ni, 15% wt% Cr, and 8 wt% Fe, according to American Special Metals product catalog (year 2000 copyright).

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed process and reactor system would have been obvious over the disclosure of the `294 patent, because the differences are further taught and/or suggested by the `487 publication, which teaches a process for producing a fluorinated compound comprising reacting a compound to be fluorinated with hydrogen fluoride or a reactant which releases hydrogen fluoride  said reacting is carried out using hydrogen fluoride and a halide-based catalyst, and the improvement comprising carrying out said reacting in a corrosion resistant apparatus, wherein the  corrosion resistant apparatus for containing, handling or conveying a corrosive medium having surfaces which contact said corrosive medium, wherein said surfaces are made from or coated with an alloy comprising alloy comprises 3.5 to 10% by weight of aluminum and of 90 to 96.5% by weight of nickel, see claims 12, and 16-19 of the `487 publication. Furthermore, American Special Metals (2000) “High-performance Alloys for Resistance to Aqueous Corrosion” discloses that 201 containing Ni 99.6 wt% (Table 1, p.8) have excellent corrosion-resistance to aqueous hydrofluoric acid (HF) (p.10).
	Regarding the reactor made with a coating of a base layer of a material M1 and an inner layer of a material M2, the `487 publication teaches investigating of corrosion of coated sample with various sandwich structure for protecting the reactor surface from corrosion, see Examples 1-2, [0018-0027].  In terms of iron in M1 as a basic component, the `487 publication also teaches preferred additional materials include iron used in the composition, [0003].  Furthermore, M1 comprising iron is less significant to the apparatus because it is basic component not directly exposed to the corrosive reaction medium. 
 	Regarding the difference of nickel in M2 at least 99% of Applicant’s claim 14 over 96.5% by weight of nickel disclosed in the `487 publication, it would have been obvious variation because American Special Metals (2000) “High-performance Alloys for Resistance to Aqueous Corrosion” discloses that Nickel 201 containing Ni 99.6 wt% (Table 1, p.8) have excellent corrosion-resistance to aqueous hydrofluoric acid (HF) with low carbon controlled prevents intergranular embrittlement at above 600 °F (315 °C), used for chemical and process plants (p.10-11) which suggests Nickel 201 alloy is a material for gas-phrase reaction, and the Nickel 201 resistance to corrosion applies to both gas-phrase and aqueous hydrofluoric acid (HF) because they both involve hydrofluoric acid corrosion mechanism.   One ordinary skilled in the art would be motivated to find the optimal alloys having excellent HF corrosion-resistance of Nickel 201® alloys containing Ni 99.6 wt% for resistance to HF corrosion even for a gas-phrase fluorination reaction because Nickel 201 has excellent corrosion-resistance to aqueous hydrofluoric acid (HF) with low carbon controlled prevents intergranular embrittlement at above 600 °F (315 °C), which is also a desired material for a gas-phrase reaction.  Furthermore, it has been established by the Court that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see MPEP§2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions’.   Therefore, the rejection would also apply to the amended claims with the reactor having a material M2 having at least 99% by weight of nickel and carried out in a gas-phase.

In terms of claim 15, the `090 publication teaches a fluorination process for preparing 2,3,3,3-tetrafluoroprop-1-ene, the reaction is conducted in a reactor suitable for a vapor phrase fluorination reaction, wherein the materials made for the reactor are resistant to the corrosive effects of hydrogen fluoride and catalyst, wherein the materials are Hastalloyl, Inconel, Monel, and the catalyst include chromium oxide, see [0024] and Example 2 [0051].   Hastalloyl such as Hastalloyl B3 Alloy comprises iron and less than 0.2% of carbon, see Hastelloy B3 alloy, American Special Metals, (2015).   Nickel 201® alloy comprises less than 0.02 wt% of carbon.  

In terms of claims 16-18, the `487 publication teaches surfaces are made from or coated with an alloy comprising alloy comprises 3.5 to 10% by weight of aluminum and of 90 to 96.5% by weight of nickel without mentioning iron, manganese, titanium, and niobium.  Nickel 201® alloy comprises less than 0.02 wt% of carbon without iron, manganese, titanium, and niobium.

In terms of claims 19-20, and 27, the `294 patent teaches the specific hydrocarbon compounds such as HFCO-1233xf, HCC-240db, HFCO-1233zd, HCO-1230xf, etc., see Col. 1, Ln.45 through Col. 2, Ln. 51.

In terms of claims 21-26, the combined references teach and/or suggest modifying the fluorine distribution in a hydrocarbon compound by reacting the hydrocarbon compound with HF and a chromium-based catalyst in an erosion resistance reactor as described above. One ordinary skilled in the art would have been motivated to modify the `294 patent as taught and/suggested by the `487 publication, the `090 publication, and 201® alloys, American Special Metals product catalog (year 2000 copyright) to use super high purity of Nickel (e.g. 201® alloys containing Ni 99.6 wt%) to improve performance of the erosion resistance fluorination reactors. Therefore, claims 14-27 would have been obvious over the cited references as a whole, and are not seen as inventive. 

Conclusions
Claims 14-27 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731